Exhibit 10.7

 

FORM OF

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made and entered into as of 
June     , 2016, by and among Nexeo Solutions, Inc., a Delaware corporation (the
“Company”) and its subsidiaries and controlled affiliates (together with the
Company, the “Nexeo Companies” and each a “Nexeo Company”), and [·]
(“Indemnitee”).

 

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Nexeo Companies
to attract and retain qualified individuals to serve as directors and officers,
it is reasonable, prudent and necessary for each of the Nexeo Companies to
indemnify and advance expenses on behalf of its and the other Nexeo Companies’
directors and/or officers to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Nexeo Companies free from undue
concern regarding such risks;

 

WHEREAS, the Nexeo Companies have requested that Indemnitee serve or continue to
serve as a director and/or an officer of one or more of the Nexeo Companies and
may have requested or may in the future request that Indemnitee serve one or
more WLR Entities (as hereinafter defined) as a director or an officer or in
other capacities;

 

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of one or more of the Nexeo Companies is that such
Indemnitee be so indemnified; and

 

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Designating
Stockholders (as hereinafter defined) (or their affiliates) and/or any insurer
providing insurance coverage under any policy purchased or maintained by such
Designating Stockholders (or their affiliates), which Indemnitee, the Nexeo
Companies and the Designating Stockholders (or their affiliates) intend to be
secondary to the primary obligation of the Nexeo Companies to indemnify
Indemnitee as provided herein, with the Nexeo Companies’ acknowledgement of and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director and/or officer of each of the Nexeo
Companies.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Nexeo Companies and Indemnitee do hereby covenant and agree as
follows:

 

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or an
officer of one or more of the Nexeo Companies. Indemnitee may at any time and
for any reason resign from such position (subject to any contractual obligation
the Indemnitee may have under any other agreement).

 

2. Indemnification—General. On the terms and subject to the conditions of this
Agreement, the Nexeo Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, damages, liabilities, judgments, fines, penalties, costs,
amounts paid in settlement, Expenses (as hereinafter defined) and other amounts
that Indemnitee reasonably incurs and that result from, arise in connection with
or are by reason of Indemnitee’s Corporate Status (as hereinafter defined) and
shall advance Expenses to Indemnitee. The obligations of the Nexeo Companies
under this Agreement (a) are joint and several obligations of each Nexeo
Company, (b) shall continue after such time as Indemnitee ceases to serve as a
director or an officer of the Nexeo Companies or in any other Corporate Status,
and (c) include, without limitation, claims for monetary damages against
Indemnitee in respect of any actual or alleged liability or other loss of
Indemnitee, to the fullest extent permitted under applicable law (including, if
applicable, Section 145 of the Delaware General Corporation Law) as in existence
on the date hereof and as amended from time to time. A limitation under law of
any Nexeo Company on providing indemnification or an advance of expenses to
Indemnitee shall not limit the indemnification and advancement obligations of
any Nexeo Company not so limited.

 

3. Proceedings Other Than Proceedings by or in the Right of the Nexeo Companies.
If in connection with or by reason of Indemnitee’s Corporate Status, Indemnitee
was, is, or is threatened to be made, a party to or a participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of any of the Nexeo Companies to procure a judgment in its favor, the Nexeo
Companies shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses,
losses, damages, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts

 

1

--------------------------------------------------------------------------------


 

paid in settlement) reasonably incurred by Indemnitee or on behalf of Indemnitee
in connection with such Proceeding or any claim, issue or matter therein.

 

4. Proceedings by or in the Right of the Nexeo Companies. If in connection with
or by reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of any of the Nexeo Companies to procure a judgment in such Nexeo
Company’s favor, the Nexeo Companies shall, to the fullest extent permitted by
law, indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection with such Proceeding or any claim, issue or matter
therein.

 

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding or any
claim, issue or matter therein (including, without limitation, any Proceeding
brought by or in the right of any Nexeo Company), the Nexeo Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee is
not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Nexeo Companies shall, to the fullest extent
permitted by law, indemnify Indemnitee against all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
or settlement of any such claim prior to a final judgment by a court of
competent jurisdiction with respect to such Proceeding, shall be deemed to be a
successful result as to such claim, issue or matter; provided, however, that any
settlement of any claim, issue or matter in such a Proceeding shall not be
deemed to be a successful result as to such claim, issue or matter if such
settlement is effected by Indemnitee without the Nexeo Companies’ prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Nexeo Companies for
some or a portion of the Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Nexeo Companies shall,
to the fullest extent permitted by law, indemnify Indemnitee to the fullest
extent to which Indemnitee is entitled to such indemnification.

 

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

 

(a) The Nexeo Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Nexeo Companies under this Agreement, any
other agreement, the Certificate of Incorporation or By-laws of the applicable
Nexeo Company as now or hereafter in effect, or pursuant to Section 5.5 of the
Agreement and Plan of Merger, dated March 21, 2016, by and among the Company,
Neon Acquisition Company LLC, Neon Holding Company LLC, Nexeo Solutions
Holdings, LLC, TPG Accolade Delaware, L.P. and Nexeo Holdco, LLC; or
(ii) recovery under any director and officer liability insurance policies
maintained by any WLR Entity.

 

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Nexeo Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, and the Nexeo Companies will advance
on an as-incurred basis (as provided in Section 8 of this Agreement), all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith.

 

8. Advancement of Expenses. The Nexeo Companies shall, to the fullest extent
permitted by law, pay on a current and as-incurred basis all Expenses incurred
by Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status. Such Expenses shall
be paid in advance of the final disposition of such Proceeding, without regard
to whether Indemnitee will ultimately be entitled to be

 

2

--------------------------------------------------------------------------------


 

indemnified for such Expenses and without regard to whether an Adverse
Determination (as hereinafter defined) has been or may be made. Upon submission
of a request for advancement of Expenses pursuant to Section 9(c) of this
Agreement, Indemnitee shall be entitled to advancement of Expenses as provided
in this Section 8, and such advancement of Expenses shall continue until such
time (if any) as there is a final non-appealable judicial determination that
Indemnitee is not entitled to indemnification. Indemnitee shall repay such
amounts advanced if and to the extent that it shall ultimately be determined in
a decision by a court of competent jurisdiction from which no appeal can be
taken that Indemnitee is not entitled to be indemnified by the Nexeo Companies
for such Expenses. Such repayment obligation shall be unsecured and shall not
bear interest. The Nexeo Companies shall not impose on Indemnitee additional
conditions to advancement or require from Indemnitee additional undertakings
regarding repayment. Indemnitee shall, in all events, be entitled to advancement
of Expenses, without regard to Indemnitee’s ultimate entitlement to
indemnification, until the final determination of the Proceeding.

 

9. Indemnification Procedures.

 

(a) Notice of Proceeding. Indemnitee agrees to notify the Nexeo Companies
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder.
Any failure by Indemnitee to notify any Nexeo Company will not relieve the Nexeo
Companies of its advancement or indemnification obligations under this Agreement
unless, and only to the extent that, the Nexeo Companies can establish that such
omission to notify resulted in actual and material prejudice to it which
prejudice cannot be reversed or otherwise eliminated without any material
negative effect on the Nexeo Companies, and the omission to notify such Nexeo
Companies will, in any event, not relieve any Nexeo Company from any liability
which it may have to indemnify Indemnitee otherwise than under this Agreement.
If, at the time of receipt of any such notice, the Nexeo Companies have director
and officer liability insurance policies in effect, the Nexeo Companies will
promptly notify the relevant insurers in accordance with the procedures and
requirements of such policies.

 

(b) Defense; Settlement. Indemnitee shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The Nexeo Companies shall not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee or which potentially or actually imposes any
cost, liability, exposure or burden on Indemnitee unless (i) such settlement
solely involves the payment of money or performance of any obligation by persons
other than Indemnitee and includes an unconditional, full release of Indemnitee
by all relevant parties from all liability on any matters that are the subject
of such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing
in connection with such matters and (ii) the Nexeo Companies have fully
indemnified the Indemnitee with respect to, and held Indemnitee harmless from
and against, all Expenses and other amounts incurred by Indemnitee or on behalf
of Indemnitee in connection with such Proceeding. The Nexeo Companies shall not
be obligated to indemnify Indemnitee against amounts paid in settlement of a
Proceeding against Indemnitee if such settlement is effected by Indemnitee
without the Nexeo Companies’ prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned, unless such settlement solely
involves the payment of money or performance of any obligation by persons other
than the Nexeo Companies and includes an unconditional release of the Nexeo
Companies by any party to such Proceeding other than the Indemnitee from all
liability on any matters that are the subject of such Proceeding and an
acknowledgment that the Nexeo Companies deny all wrongdoing in connection with
such matters.

 

(c) Request for Advancement; Request for Indemnification.

 

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Nexeo Companies a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Nexeo Companies and reasonably available to Indemnitee, and, only to the extent
required by applicable law which cannot be waived, an unsecured written
undertaking to repay amounts advanced. The Nexeo Companies shall make advance
payment of Expenses to Indemnitee no later than five (5) business days after
receipt of the written request for advancement (and each subsequent request for
advancement) by Indemnitee. If, at the time of receipt of any such written
request for advancement of Expenses, the Nexeo Companies have director and
officer insurance policies in effect, the Nexeo Companies will promptly notify
the relevant insurers in accordance with the procedures and requirements of such
policies. The Nexeo Companies shall thereafter keep such director and officer
insurers informed of the status of the Proceeding or other claim and take such
other actions, as appropriate to secure coverage of Indemnitee for such claim.

 

3

--------------------------------------------------------------------------------


 

(ii) To obtain indemnification under this Agreement, at any time before or after
submission of a request for advancement pursuant to Section 9(c)(i) of this
Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination (as hereinafter defined) shall thereafter be
made, as provided in and only to the extent required by Section 9(d) of this
Agreement. In no event shall a Determination be made, or required to be made, as
a condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Nexeo Companies have
director and officer insurance policies in effect, the Nexeo Companies will
promptly notify the relevant insurers and take such other actions as necessary
or appropriate to secure coverage of Indemnitee for such claim in accordance
with the procedures and requirements of such policies.

 

(d) Determination. The Nexeo Companies agree that Indemnitee shall be
indemnified to the fullest extent permitted by law and that no Determination
shall be required in connection with such indemnification unless specifically
required by applicable law which cannot be waived. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification pursuant to
Section 9(c)(ii) and such Determination shall be made either (i) by the
Disinterested Directors (as hereinafter defined), even though less than a
quorum, so long as Indemnitee does not request that such Determination be made
by Independent Counsel (as hereinafter defined), or (ii) if so requested by
Indemnitee, in Indemnitee’s sole discretion, by Independent Counsel in a written
opinion to the Nexeo Companies and Indemnitee. If a Determination is made that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within five (5) business days after such Determination. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such Determination. Any Expenses incurred by Indemnitee
in so cooperating with the Disinterested Directors or Independent Counsel, as
the case may be, making such determination shall be advanced and borne by the
Nexeo Companies (irrespective of the Determination as to Indemnitee’s
entitlement to indemnification) and each Nexeo Company is liable to indemnify
and hold Indemnitee harmless therefrom. If the person, persons or entity
empowered or selected under this Section 9(d) to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Nexeo Companies of the request therefor, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such thirty (30) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this
Section 9(d) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(e).

 

(e) Independent Counsel. In the event Indemnitee requests that the Determination
be made by Independent Counsel pursuant to Section 9(d) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 9(e). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the Board of Directors shall make such selection on behalf of the Nexeo
Companies, subject to the remaining provisions of this Section 9(e)), and
Indemnitee or the Nexeo Companies, as the case may be, shall give written notice
to the other, advising the Nexeo Companies or Indemnitee of the identity of the
Independent Counsel so selected. The Nexeo Companies or Indemnitee, as the case
may be, may, within five (5) days after such written notice of selection shall
have been received, deliver to Indemnitee or the Company, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 15 of this
Agreement, and the objection shall set forth

 

4

--------------------------------------------------------------------------------


 

with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If a
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within ten (10) days after submission by
Indemnitee of a written request for indemnification pursuant to
Section 9(c)(ii) of this Agreement and after a request for the appointment of
Independent Counsel has been made, no Independent Counsel shall have been
selected and not objected to, either the Nexeo Companies or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Nexeo Companies or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 9(d) of this Agreement. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 9(f) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Nexeo
Companies (irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

 

(f) Consequences of Determination; Remedies of Indemnitee. The Nexeo Companies
shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Nexeo Companies do not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Nexeo Companies to make such payments or advances (and the
Company shall have the right to defend its position in such Proceeding and to
appeal any adverse judgment in such Proceeding). Indemnitee shall be entitled to
be indemnified for all Expenses incurred in connection with such a Proceeding
and to have such Expenses advanced by the Company in accordance with Section 8
of this Agreement. If Indemnitee fails to challenge an Adverse Determination
within thirty (30) business days, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Nexeo Companies shall not be obligated to indemnify
Indemnitee under this Agreement.

 

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

 

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the WLR Entities
or any other person or entity challenging such right will have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption;

 

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable WLR Entity, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful; (iii) Indemnitee will be deemed to have acted
in good faith if Indemnitee’s action is based on the records or books of account
of the applicable WLR Entity, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors of the applicable WLR Entity, or on the advice of legal counsel or
other advisors (including financial advisors and accountants) for the applicable
WLR Entity or on information or records given in reports made to the applicable
WLR Entity by an independent certified public accountant or by an appraiser or
other expert or advisor selected by the applicable WLR Entity; and

 

(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the WLR Entities or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder.

 

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 

5

--------------------------------------------------------------------------------


 

10. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 9(d) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
and Section 9(c)(i) of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(d) of this Agreement
within thirty (30) days after receipt by the Nexeo Companies of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5, 6 or 7 of this Agreement within five (5) business days after receipt
by the Nexeo Companies of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within five (5) business days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Nexeo
Companies or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or Proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of his
entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Nexeo Companies shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b) In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the Nexeo Companies shall bear
the burden of establishing that Indemnitee is not entitled to indemnification.
(c) If a determination shall have been made pursuant to Section 9(d) of this
Agreement that Indemnitee is entitled to indemnification, the Nexeo Companies
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d) The Nexeo Companies shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Nexeo Companies are bound by all
the provisions of this Agreement.

 

11. Insurance; Subrogation; Other Rights of Recovery, etc.

 

(a) Each Nexeo Company shall use its reasonable best efforts to purchase and
maintain a policy or policies of insurance with reputable insurance companies
with A.M. Best ratings of “A” or better, providing Indemnitee with coverage for
any liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not any such Nexeo Company would have
the power to indemnify Indemnitee against such liability. Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Nexeo Companies. If any Nexeo Company has such insurance in effect at the
time it receives from Indemnitee any notice of the commencement of an action,
suit, proceeding or other claim, such Nexeo Company shall give prompt notice of
the commencement of such action, suit, proceeding or other claim to the insurers
and take such other actions in accordance with the procedures set forth in the
policy as required or appropriate to secure coverage of Indemnitee for such
action, suit, proceeding or other claim. Such Nexeo Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding
or other claim in accordance with the terms of such policy. Such Nexeo Company
shall continue to provide such insurance coverage to Indemnitee for a period of
at least ten (10) years after Indemnitee ceases to serve as a director or an
officer or in any other Corporate Status.

 

(b) In the event of any payment by any Nexeo Company under this Agreement, such
Nexeo Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee against any other WLR Entity, and Indemnitee
hereby agrees, as a condition to obtaining any advancement or indemnification
from the Nexeo Companies, to assign to such Nexeo Company all of Indemnitee’s
rights to obtain from such other WLR Entity such amounts to the extent that they
have been paid by such Nexeo Company to or for the benefit of Indemnitee as
advancement or indemnification under this Agreement and are adequate to
indemnify Indemnitee with respect to the costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or

 

6

--------------------------------------------------------------------------------


 

other payment hereunder; and Indemnitee will (upon request by the Nexeo
Companies) execute all papers required and use reasonable best efforts to take
all action reasonably necessary to secure such rights, including execution of
such documents as are necessary to enable such Nexeo Company to bring suit or
enforce such rights. (c) Each of the Nexeo Companies hereby unconditionally and
irrevocably waives, relinquishes and releases, and covenants and agrees not to
exercise (and to cause each of the other WLR Entities not to exercise), any
rights that such Nexeo Company may now have or hereafter acquire against any
Designating Stockholder (or former Designating Stockholder) insurer of such
Designating Stockholder (or former Designating Stockholder) or Indemnitee that
arise from or relate to the existence, payment, performance or enforcement of
the Nexeo Companies’ obligations under this Agreement or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with any person or entity, including, without limitation, any right of
subrogation (whether pursuant to contract or common law), reimbursement,
exoneration, contribution or indemnification, or to be held harmless, and any
right to participate in any claim or remedy of Indemnitee against any
Designating Stockholder (or former Designating Stockholder) or Indemnitee,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Designating Stockholder (or former Designating Stockholder)
insurer of such Designating Stockholder (or former Designating Stockholder) or
Indemnitee, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right.

 

(d) The Nexeo Companies shall not be liable to pay or advance to Indemnitee any
amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the Nexeo Companies hereby agree that
they are the indemnitors of first resort under this Agreement and under any
other indemnification agreement (i.e., their obligations to Indemnitee under
this Agreement or any other agreement or undertaking to provide advancement
and/or indemnification to Indemnitee are primary and any obligation of any
Designating Stockholder (or any affiliate thereof other than a Nexeo Company)
and/or any obligation of any insurer providing insurance coverage under any
policy purchased or maintained by such Designating Stockholders (or by any
affiliate thereof, other than a Nexeo Company) to provide advancement or
indemnification for the same Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any Designating Stockholder
(or any affiliate thereof other than a WLR Entity) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with Indemnitee, then (x) such Designating Stockholder (or such affiliate, as
the case may be) shall be fully subrogated to all rights of Indemnitee with
respect to such payment and (y) the Nexeo Companies shall fully indemnify,
reimburse and hold harmless such Designating Stockholder (or such other
affiliate) for all such payments actually made by such Designating Stockholder
(or such other affiliate).

 

(e) The Nexeo Companies’ obligation to indemnify or advance Expenses hereunder
to Indemnitee in respect of or relating to Indemnitee’s service at the request
of any of the Nexeo Companies as a director, officer, employee, fiduciary,
trustee, representative, partner or agent of any other WLR Entity shall be
reduced by any amount Indemnitee has actually received as payment of
indemnification or advancement of Expenses from such other WLR Entity, except to
the extent that such indemnification payments and advance payment of Expenses
when taken together with any such amount actually received from other WLR
Entities or under director and officer insurance policies maintained by one or
more WLR Entities are inadequate to fully pay all costs, Expenses or other items
to the full extent that Indemnitee is otherwise entitled to indemnification or
other payment hereunder. (f) Except as provided in Sections 11(c), 11(d) and
11(e) of this Agreement, the rights to indemnification and advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time, whenever conferred or arising,
be entitled under applicable law, under the WLR Entities’ Certificates of
Incorporation or By-Laws, or under any other agreement including the Agreement
and Plan of Merger, dated March 21, 2016, by and among the Company, Neon
Acquisition Company LLC, Neon Holding Company LLC, Nexeo Solutions Holdings,
LLC, TPG Accolade Delaware, L.P. and Nexeo Holdco, LLC, vote of stockholders or
resolution of directors of any WLR Entity, or otherwise. Indemnitee’s rights
under this Agreement are present contractual rights that fully vest upon
Indemnitee’s first service as a director or an officer of any of the Nexeo
Companies. The Parties hereby agree that Sections 11(c), 11(d) and 11(e) of this
Agreement shall be deemed exclusive and shall be deemed to modify, amend and
clarify any right to indemnification or advancement provided to Indemnitee under
any other contract, agreement or document with any WLR Entity.

 

7

--------------------------------------------------------------------------------


 

(g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the WLR Entities’ Certificates of Incorporation or By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

12. Employment Rights; Successors; Third Party Beneficiaries.

 

(a) This Agreement shall not be deemed an employment contract between the Nexeo
Companies and Indemnitee. This Agreement shall continue in force as provided
above after Indemnitee has ceased to serve as a director and/or an officer of
the Nexeo Companies or any other Corporate Status.

 

(b) This Agreement shall be binding upon each of the Nexeo Companies and their
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. If any of the Nexeo Companies
or any of their respective successors or assigns shall (i) consolidate with or
merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties and assets to any individual,
corporation or other entity, then, and in each such case, proper provisions
shall be made so that the successors and assigns of the Nexeo Companies shall
assume all of the obligations set forth in this Agreement.

 

(c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Nexeo Companies’ obligations hereunder (including but not limited to
the obligations specified in Section 11 of this Agreement) as though a party
hereunder.

 

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by any Nexeo
Company, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee (other than a Proceeding by Indemnitee (i) by way of defense or
counterclaim or other similar portion of a Proceeding, (ii) to enforce
Indemnitee’s rights under this Agreement or (iii) to enforce any other rights of
Indemnitee to indemnification, advancement or contribution from the Nexeo
Companies under any other contract, by-laws or charter or under statute or other
law, including any rights under Section 145 of the Delaware General Corporation
Law), unless the bringing of such Proceeding or making of such claim shall have
been approved by the Board of Directors of the applicable Nexeo Company.

 

15. Definitions. For purposes of this Agreement:

 

(a) “Board of Directors” means the board of directors of the Company.

 

(b) “By-laws” means (i) in the case of the Company, its by-laws, (ii) in the
case of the Holdcos, their by-laws, (iii) in the case of Opco, its by-laws, and
(iv) in the case of any other entity, its by-laws or similar governing document,
in each case ((i) through (iv)), as such governing document is amended from time
to time.

 

(c) “Certificate of Incorporation” means, (i) in the case of the Company, its
certificate of incorporation, (ii) in the case of the Holdcos, their
certificates of incorporation, (iii) in the case of Opco, its certificate of
incorporation, and (iv) in the case of any other entity, its certificate of
incorporation, articles of incorporation or similar constituting document, in
each case ((i) through (iv)), as such constituting document is amended from time
to time.

 

8

--------------------------------------------------------------------------------


 

(d) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of any of the Nexeo Companies (including, without
limitation, one who serves at the request of any of the Nexeo Companies as a
director, officer, employee, fiduciary, trustee or agent of any other WLR
Entity).

 

(f) “Designating Stockholder” means any of the Sponsors, in each case so long as
an individual designated (directly or indirectly) by the Sponsors or any of
their respective affiliates (as provided by the Company’s Certificate of
Incorporation, By-laws and Stockholders Agreement) serves or has served as a
director and/or officer of any WLR Entity.

 

(g) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a/the particular standard(s) of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

(h) “Disinterested Director” means a director of the Company (or, if a
Determination is necessary with respect to aNexeo Company other than the
Company, a director of such Nexeo Company) who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee and does
not otherwise have an interest materially adverse to any interest of the
Indemnitee.

 

(i) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.

 

(k) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any WLR Entity or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Nexeo Companies or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Nexeo Companies agree to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, WLR, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto and to be jointly and severally liable therefor.

 

(m) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of any Nexeo
Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employees, fiduciary, trustee or agent
of any WLR Entity (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If the Indemnitee believes in good faith that a given
situation

 

9

--------------------------------------------------------------------------------


 

may lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph.

 

(n) “Sponsors” means the WLR Entities and the TPG Entities.

 

(o) “Stockholders Agreement” means the Shareholders’ and Registration Rights
Agreement dated as of March 21, 2016, by and among the Nexeo Companies and
certain of the stockholders of the Company, as amended from time to time.

 

(p) “TPG Entities” means TPG Capital, L.P. and its respective successors and
affiliates and any other investment fund or related investment adviser,
management company, managing member or general partner that is an affiliate of
any of the foregoing entities (other than any WLR Entity) or that is advised by
the same investment adviser as any of the foregoing entities or by an affiliate
of such investment adviser.

 

(j) “WLR Entities” means any Nexeo Company, any of their respective subsidiaries
and any other corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise with respect to which
Indemnitee serves as a director, officer, employee, partner, representative,
fiduciary, trustee, or agent, or in any similar capacity, at the request of any
Nexeo Company.

 

16. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

17. Reliance. The Nexeo Companies expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or an officer of
one or more of the Nexeo Companies, and the Nexeo Companies acknowledge that
Indemnitee is relying upon this Agreement in serving as a director and/or an
officer of one or more of the Nexeo Companies.

 

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

19. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee to:

 

 

(b) If to any Nexeo Company, to:

 

 

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Nexeo Companies and (b) in the case
of a change in address for notices to any Nexeo Company, furnished by the Nexeo
Companies to Indemnitee.

 

20. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Nexeo Companies, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise

 

10

--------------------------------------------------------------------------------


 

taxes, amounts paid or to be paid in settlement and/or for reasonably incurred
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Nexeo Companies and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Nexeo Companies (and their other directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

21. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Nexeo Companies and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or otherwise inconvenient forum.

 

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

 

[Remainder of Page Intentionally Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

Company:

NEXEO SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

Name:

Michael B. Farnell, Jr.

 

Title:

Executive Vice President and Chief Legal Officer

 

 

 

 

Indemnitee:

 

 

Name:

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------